Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 September 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Terminal Disclaimer
2.	The terminal disclaimer filed on 23 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/248949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Connie Cheng on 23 September 2021.
The application has been amended as follows: 
Claim 44: Please change “wherein a total thickness of the depot is a within a range” to instead recite “wherein a total thickness of the depot is within a range”

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The closest prior art of Ebersole does not teach the thickness ratio or release profile instantly claimed.  Although thickness may play a role in drug release and diffusion, the films of Ebersole are thicker than instantly claimed yet exhibit total release within about 48 to 72 hours.  By decreasing the thickness, or adding releasing agents, one would not expect to achieve a longer release profile of no less than 14 days or a two stage release profile.  Thus the claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615